dapartmen zy the teasu wasnrigtin cm contact person employee telephone number in n reference to ref tiep ra ts date sep _ internal_revenue_service ‘ t d- --00 y legend entity a subsidiary b subsidiary c subsidiary d organization e organization g health system g health system j health system b directory i church f committee h plan x board y medical center m state m dear i l u i i el n o h this is in response to correspondence dated date date june representative requested a ruling on your behalf under sec_414 oi the internal_revenue_code and date in which your authorized the following facts and representations have been submitted on your behalf entity a was incorporated as a state m nonprofit membership corporation entity a is an organization described in sec_50l c of the code as organization_exempt_from_taxation under code sec_501 a entity a is sponsored by organization g through its health-related arm organization e entity a provides hospital acute care and related_services as well as home health care and hospice care which it administers under the assumed names of subsidiary b and subsidiary c respectively an page prior to date entity a bad three subs cdiats o-cganizations subsidiary b subsidiary c organizations described in sec_501 of the code ur an organization_exempt_from_taxation under code sec_501 as related_organizations with the exception of subsidiary d merged into entity a and subsidiary d both subsidiyry b and c are of jusy all in entity a in conjunction with medical center m constructed an outpatient diagnostic and primary care facility in state m entity a invested in capital equipment to support the services operated exclusively by entity a including family practice care orthopedic care after-hours care laboratory radiology including x-ray bone density and mammography physical therapy speech and occupational therapy and specialty care cardiology and hearing health care in date entity a opened a health centex in state m this facility was constructed jointly with medical center m services are owned and operated by entity a and include family practice and specialty care as well as physical therapy and laboratory services home health and hospice care and home medical equipment and supplies entity a owns and operates physician practices housed in seven health system-based clinics the 14th practice was established in date organization g is a church f religious_order with approximately independent mother houses in the united_states entity a is sponsored by organization g which has approximately sisters whose mother house novitiate is located in state m organization g sponsors three other regional health systems health systems g j and b in state m members of organization g also serve in two diocesan homes for dependent childreu parochial grade and high schools three foreign missions and a variety of parish and church related ministries one-quarter of the members of entity a’s board_of trustees board y are members of church f entity a does not receive any financial support from church f and is self-supporting in terms of its operating budget church f's nondiscriminatory care of the sick and injured is a function of carrying out its mission entity a provides an active pastoral care department church f religious services and nondenominational religious services are conducted in entity a's chapel entity a does not have a preferential church f-member hiring policy hiring is based on skill knowledge and ability entity a has been listed in directory i each year since organization g began its sponsorship in directory i lists entity a as institution operated by church f a religious entity a ox subsidiary b before its merger into entity a has maintained plan x for employees of entity a and employees of subsidiary b and subsidiary c prior to their merger into entity a since january employees and retirees are currently covered in plan x none of the participants in plan x are employees or retirees of entities other than entity a at no time have any participants in plan x been employed by for-profit organizations plan x has been amended and restated effective date only entity a page and is qualified under sec_40lia of the urtrernal revenue code since its adoption in plan x has been administered as provided in the plan document section q16 of plan x provides plan x is a trustee-administered defined_benefit_plan the plan_administrator is entity a the general administration of the plan is handled by committee h which is appointed by board y and makes all the rules and regulations necessary for efficient plan administration committee h cannot alter the terms conditions or benefits of plan x but makes all decisions regarding any questions interpretation or application of any plan x provisions committee h also reviews all applications for benefits to ensure that all plan x provisions are put into practice uniformly and without discrimination committee h has as its sole purpose the administration of plan x has been administered by committee h since its adoption in plan x entity a is governed by 15-member board y trustees are appointed by organization e for three three-year terms with a maximum of years served board y membership is limited to members with no more than one quarter of the membership being representatives from organization g membership must also include the chief of the medical staff and president by virtue of position of entity a both having voting privileges board y is responsible for overall governance and direction of entity a board y functions through a number of appointed committees including but not limited to committee system development committee and the board development and governance committee its executive committee finance_committee quality and outcomes the operational management of entity a is the responsibility of the president who is selected by board y and ratified by organization g there are administrative departments organized under the vice president of corporate services vice president of sponsorship vice president of community health sexvices and vice president of acute-home care services the medical staff annually selects a chief of staff who serves as y a voting member on board based on the aforementioned facta and representations your authorized representative requests a ruling that plan x is maintained by an organization described in code sec_414 a meaning of code sec_414 and qualifies as a church_plan within the plan x has qualified as a church_plan within the meaning of code sec_414 e since date sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee o2 yo page retirement income security act of enacted september e applied as subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa pub was effective as of date of the date of erisa’s enactment however sec_414 e sec_1017 of erisa provided that section l to provide that sec_414 l c b erisa pub i sec_414 e a of the code provides that a plan otherwise a church_plan if qualified will qualify as organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or such organization is controlled by or associated with a church or a convention ox association of churches a convention ox association of churches if is maintained by an it sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of hig or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corpozation or otherwise is associated with a church o2 convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church er convention or association of churches under sec_414 e b code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a of the you have represented that the employees of entity a are employees of an organization which is tax-exempt under code sec_501 entity a is listed in directory i which is the official directory of church f and has been so listed since the internal_revenue_service has previously recognized that any organization listed in directory i shares common religious bonds and convictions with church f and is considered associated with church f within the meaning of sec_414 of the code accordingly entity a is exempt from taxation under sec_501 of the code and is also associated with church f therefore under the provisions of code sec_414 b and c employees of entity a are considered to be employees of church f and church f is considered to be the employer of such employees for purposes of the church_plan rules since date further concerning subsidiaries b and c you have represented that at all times since date until their merger into entity a on july a2y oo page dollar_figure plan x has also been established and maintained for the employees of subsidiaries b and c since entity a provided home heaith and hospice care through subsidiaries b and c subsidiaries b and cc are also considered to share common bonds and convictions with church f through the services they provide and their relationship with entity a in view of the stated purposes of entity a subsidiary b and subsidiary c their organization and structure their actual activities and entity a’s recognized status within church f employees of entity a subsidiary b and subsidiary c meet the definition of sec_414 b of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 a of the code to be described in sec_414 a purpose the administration of the plan and mist also be controlled by or associated with a church_or_convention_or_association_of_churches of the code an organization must have as its principal plan x has been administered by committee h since its adoption in since committee h has as its sole purpose the administration of plan x and is controlled by entity a’s board_of trustees board y which is controlled by organization g and associated with church f through entity a plan x is established and maintained for its employees or their beneficiaries by an organization of the type described in sec_414 a of the code a plan therefore we conclude that plan x is maintained by an organization described in code sec_414 a the meaning of code sec_414 and that plan x has qualified as plan within the meaning of code sec_414 since january and qualifies as a church_plan within a church this ruling is directed only to the taxpayer who requested it section of the code provides that it may not be used or cited by others a sec_6110 precedent this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_40l1 a determination as the jurisdiction of the appropriate key district director's office of the internal_revenue_service to whether a plan is qualified under sec_401 is within of the code the gaye page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours panes u aon frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose of
